This suit concerns the use of the proceeds of bonds issued by Knox County for the building of two bridges across the Brazos River. The petition for the bond election presented by property owners to the Commissioners Court designated the places in the county on the river where it was desired the two bridges should be built, — the "Brock Crossing" and the "Bill Coffman Crossing," each a well known location. The order of the court for the election and the notice of it likewise designated, as a part of the stated purpose of the proposed bond issue, these two crossings as the intended locations of the bridges. The result of the election was favorable to the issuance of the bonds and was duly declared. Afterwards, the Commissioners Court determined that another place, distant five or six miles, was a more desirable location for the bridge that it was originally proposed should be erected at the Coffman Crossing, and announced its purpose to there locate it. It is agreed that this conclusion reflected the honest judgment of the court. Thereupon W.W.C. Coffman and a number of other property owners of the county subject to the tax for the bonds brought this action to enjoin the diversion of their proceeds to the construction of the bridge in question elsewhere than at or near the Coffman crossing. Upon the trial a permanent injunction to this effect was granted. This judgment was affirmed by the Court of Civil Appeals. A writ of error was allowed by the Committee of Judges.
It was the duty of the Commissioners Court under the statute (art. 606), in stating the proposition to be voted on in the bond election, to specify, both in its order for the election and in the notice of the election, the purpose for which the bonds were to be issued. The reason of this requirement is that the voters in such an election are entitled to know, beforehand, the specific use to which their taxes levied in virtue of the election are to be put. The design of the statute is that the purpose of the bonds shall be stated in such way as to fairly and fully apprise the voters of it. No particular form is prescribed for its statement, and the way in which it shall be stated so as to accord with the spirit of the statute is necessarily left to the Commissioners Court. In this instance, the court in defining the proposition in respect to the purpose of the bonds, saw fit to declare that it was not only to construct these two bridges, but to construct them at certain designated locations. Stating the purpose in this manner contravened no law; hence the court was privileged to thus announce it. Since the court by deliberate action made the location of the bridges a part of the proposition submitted, it is fair to conclude that their erection at the locations named constituted in the court's mind an essential part of the purpose of the bonds. If so, it must have intended that the voters in the election should understand *Page 96 
that included in such purpose was the building of the bridges at these particular places. That the voters did so understand can hardly be denied.
If it was within the lawful power of the court to so declare the purpose of the bonds; if it intended that the voters should understand their purpose to be the erection of the bridges at these particular crossings; and the voters cast their ballots accordingly, we think that is an end of the question. It then becomes simply a matter of keeping faith with those whose will the election expressed.
To say, as is urged, that the incorporation of the location of the bridges in the Commissioners Court's statement of the purpose of these bonds was surplusage and is, therefore, of no effect, is to deny to those courts the power of so declaring the purpose of a bond issue of this character as a means of fully acquainting the property owning voters of a county with the exact use intended to be made of the bonds. For if the court had the power to include in its definition of the purpose of the bonds so material a matter as the proposed locations of the bridges, that part of the stated purpose can not be regarded as mere surplusage. It can be so treated only upon the theory that the court in so including it transcended its authority, and for that reason is not bound by it. We decline to so hold. The specific use to which it is intended by public officials that public moneys shall be applied is always of concern to those upon whom taxation rests the burden of the expenditure. In the matter of bond issues authorized by the vote of the citizenship affected, in the submission of the proposition the law encourages, rather than frowns upon, a full and definite statement of their purpose. The location of an expensive public improvement dependent upon such bond issues is frequently of as prime importance as its construction. In such cases it is only fair to the voters in the election called to determine the matter to inform them in advance of the intended location, so that the actual merits of the given proposal, into which the question of location may largely enter, shall decide the contest. When this is done, the location is a part of the vote and is entitled to an equivalent protection. We can perceive nothing in such a course that either trenches upon or exceeds the authority possessed in these matters by Commissioners Courts or municipal bodies, or that amounts, as is contended, to a surrender of their duty into other hands.
A similar question was presented in Major v. Aldan Borough, decided by the Supreme Court of Pennsylvania, 209 Pa. St., 247. Under the laws of that State an increase of municipal indebtedness beyond a certain amount requires the assent of the electors of the municipality at a public election. All that is voted upon at the election is merely whether the indebtedness shall be increased, the electors having no voice in determining the purpose for which it is to be incurred. It was proposed to increase the indebtedness of Aldan Borough in such an amount as required the consent of its electors. In the ordinance proposing the increase the purpose was expressly stated. As to the authority of the *Page 97 
borough officials to use the money voted for a purpose different from that by them thus declared and acted upon by the voters in the election, notwithstanding their power under the law, as a general rule, to determine the purpose to which such funds should be applied, this was said by the court:
"When, by an ordinance, the municipal authorities direct, in conformity to the constitutional requirement, the submission to a popular vote of the question of the increase of the indebtedness, the purpose for increasing it is distinctly set forth, and, in the notice of the election, this purpose again appears, and on his ticket the elector finds a brief statement of it and the amount of the increase, the borough council can not, after the increase is authorized by a popular vote, so cast, divert the money from the purpose for which they, in the first instance, declared it was to be used. In voting for the increase the electors have a right to assume, and vote accordingly, that their representatives will expend the money for the purpose for which they asked it. To permit them to do otherwise would be to permit them to practice fraud and deception upon their trusting constituents, and when an attempt is made by those in authority to so violate faith with the people, they will be halted by a chancellor."
The judgments of the District Court and Court of Civil Appeals are affirmed.